          Case 7:19-cr-00645-KMK Document 44 1-11ea lLJJ..11Lu f-'a.!:Je   .l   u,   .1.
          Case 7:19-cr-00645-KMK Document 45 Filed 12/11/20 Page 1 of 1



MEMO ENDORSEOSUSAN C. WOLFE, ESQ.
                                Law office of Susan C. Wolfe
                                 1700 Broadway, 41 st Floor
                                  New York, York 10019


Tel:   (91 7) 209-0441                                  Diane Fischer,
Email: scwolfe@scwolfelaw.com                           of counsel


                                          December 11, 2020



Honorable Kenneth M . Karas
United States District Judge
United State District Court
300 Quarropas Street
White Plains, NY 10601

Re: United States v. Jeffrey Crossland et. al. , 19-cr-645 (KMK)

Dear Judge Karas :

      In requesting an extension of the defendants' time to file their pretrial
motions, I neglected to ask, on the government's behalf, for a commensurate
extension of their time to answer, until February 18, 2021 , and a date for the
defendants' reply, two weeks after that, March 4, 2021.

      I apologize for the oversight and ask the Court to adopt the foregoing
schedule. The defendants consent to the exclusion of time until March 4 , 2021 ,
the date the motions will be fully briefed

         Thank you for your consideration.

   Granted.                               Very truly yours,
   So Ordered.                                  SI

  ~~
   12/11 /20
                                           SUSAN C. WOLFE
